                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                                       8:18CV329
                       Plaintiff,
                                                          FINAL PROGRESSION ORDER
        vs.

WERNER ENTERPRISES, INC.,

                       Defendant.

       This matter is before the Court on the parties’ Joint Stipulation for Progression Order
Deadlines. (Filing No. 48.) The Stipulation is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier initial progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case is set to commence before John M. Gerrard, Chief United
              States District Judge, in the Special Proceedings Courtroom, Roman L. Hruska
              Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on June
              15, 2020, or as soon thereafter as the case may be called, for a duration of five (5)
              trial days. This case is subject to the prior trial of criminal cases and other civil
              cases that may be scheduled for trial before this one. Jury selection will be held at
              the commencement of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on May 18, 2020 at 11:00 a.m., and will be conducted by internet/telephonic
              conferencing. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference. (If counsel wishes to appear in person, counsel
              must contact chambers requesting permission to do so. Before contacting chambers
              to request such relief, counsel shall confer regarding the issue.) The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 3:00 p.m. on May 13, 2020.


       3)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 May 9, 2019
                      For the defendant(s):                 May 9, 2019

       4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is September 20, 2019. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by October 4, 2019
                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         5)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          August 9, 2019
                            For the Intervenor:                            August 9, 2019
                            For the defendant(s):                          September 20, 2019

         6)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          August 9, 2019
                            For the Intervenor:                            August 9, 2019
                            For the defendant(s):                          September 20, 2019
                            Plaintiff Rebuttal:                            November 1, 2019
                            Intervenor Rebuttal:                           November 1, 2019

         7)       The non-expert deposition deadline is November 1, 2019. The expert deposition
                  deadline is November 22, 2019.

                                a. The maximum number of depositions that may be taken by the
                                   plaintiffs as a group and the defendants a s a group is 10.

                                b. Depositions will be limited by Rule 30(d)(1).

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  January 24, 2020.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is January 10, 2020.

         10)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         11)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
12)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.
Dated this 28th day of March, 2019.
                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
